                       Case 1:17-cv-00589-LGS-RWL Document 352 Filed 06/08/20 Page 1 of 3




                                                                     601 Lexington Avenue
                                                                      New York, NY 10022
                 Claudia Ray                                             United States
            To Call Writer Directly:                                                                                                     Facsimile:
              +1 212 446 4948                                             +1 212 446 4800                                             +1 212 446 4900
          claudia.ray@kirkland.com
                                                                          www.kirkland.com



                                                                          June 5, 2020
              Hon. Lorna G. Schofield
              U. S. District Court,
               Southern District of New York
              40 Foley Square, New York, NY 10007
                        Re:       No. 1:17-cv-00589-LGS-RWL, Medidata Solutions, Inc., et al. v. Veeva Sys. Inc.

          Dear Judge Schofield:

                  Pursuant to Your Honor’s Individual Rules and Procedures for Civil Cases, Plaintiffs
          Medidata Solutions, Inc. and MDSOL Europe Limited (“Medidata”) respectfully submit this letter
          motion seeking permission to file its forthcoming Reply Memorandum of Law in Further Support
          of Plaintiff’s Motion for Summary Judgment and Memorandum of Law in Opposition to
          Defendant’s Motion for Summary Judgment, as well as associated declarations and exhibits, in
          redacted form. Medidata acknowledges that the public generally has an interest in judicial
          proceedings and that under the law there is a “presumption of access” to judicial documents.
          Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119 (2d Cir. 2006). For the reasons explained
          below, however, there is good cause to depart from the presumption of access because public
          release of the information sought to be redacted would result in definite and serious injury to
          Medidata.

                 Medidata respectfully requests permission to redact the following information in its
          forthcoming Reply Memorandum of Law in Further Support of Plaintiff’s Motion for Summary
          Judgment and Memorandum of Law in Opposition to Defendant’s Motion for Summary Judgment
          Motion for Summary Judgment and related filings:1

          •      Reply Memorandum of Law in Further Support of Plaintiff’s Motion for Summary Judgment
                 and in Opposition to Defendant’s Motion for Summary Judgment
          •      Plaintiff Medidata’s Response to Defendant Veeva Systems Inc.’s Opposition to Plaintiffs’
                 Rule 56.1 Statement of Undisputed Material Facts

          1
            Consistent with Court rules, after filing this letter motion to seal Medidata will file (1) a public version of its Reply
          Memorandum with the information subject to this letter motion to seal already redacted, and (2) a version of the Reply
          Memorandum and all related filings viewable only by the Court and counsel for all parties with the same information
          highlighted. Although Medidata does not have a confidentiality interest in certain information that has been designated
          as confidential by Defendant Veeva Systems Inc. (“Veeva”) in this matter, Medidata will also redact and highlight
          this information in the respective versions of its Motion and related filings to permit Veeva the opportunity to request
          that this material remain under seal after summary judgment briefing has concluded. (Dkt. 323.)




Beijing       Boston    Chicago   Dallas   Hong Kong   Houston   London    Los Angeles   Munich   Palo Alto   Paris   San Francisco    Shanghai   Washington, D.C.
      Case 1:17-cv-00589-LGS-RWL Document 352 Filed 06/08/20 Page 2 of 3

Hon. Lorna G. Schofield, June 5, 2020 – Page 2

•   Plaintiff Medidata’s Response to Defendant Veeva Systems, Inc.’s Rule 56.1 Statement in
    Support of its Motion for Summary Judgment
•   Declaration of Joseph Loy, including Exhibits
•   Declaration of Jim Davies, including Exhibit A

        Medidata’s request comports with Second Circuit case law, which permits judicial
documents to remain under seal where legitimate privacy interests outweigh the “common law
presumption of access.” Lugosch, 435 F.3d at 119. The weight of the presumption is based on its
value “to those monitoring the federal courts” and may be counterbalanced by “competing
considerations.” Lugosch, 435 F.3d at 119–20. In balancing the weight of the presumption of
access against competing factors, courts consider “the extent of the closure or sealing sought; the
potential damage to [a party] from disclosure; the significance of the public interest at stake; the
extent to which [a party] intend[s] to prove [its] case by relying on documents [it] seek[s] to
withhold from public scrutiny; [and] whether the particular matter is integral or tangential to the
adjudication.” Standard Inv. Chartered Inc. v. Nat’l Ass’n of Sec. Dealers Inc., No. 07-cv-2014
(SWK), 2008 WL 199537, at *8 (S.D.N.Y. Jan. 22, 2008) (quoting Green Mt. Chrysler Plymouth
Dodge Jeep v. Crombie, No. 05-cv-302, 2007 WL 922255, at *5 (D. Vt. Mar. 23, 2007)).
Moreover, the interest in protecting “business information that might harm a litigant’s competitive
standing” may be sufficient to “defeat the common law presumption.” Id.

        Applying these factors, the Court should permit the requested redactions. First, the extent
of sealing sought is narrowly tailored, as Medidata seeks to redact only its trade secrets and other
confidential business information. See Standard Inv. Chartered, 2008 WL 199537, at *16
(permitting narrow redactions of protected information in motion papers because redaction is a
“practical, narrowly tailored strategy for balancing the interest in public access and the interest of
one or both parties in the confidentiality of sensitive information”). Second, the material for which
Medidata seeks protection here, as in other circumstances where courts have granted motions to
seal, contains Medidata’s proprietary business information, including descriptions of the trade
secrets at issue in this case, financial details pertaining to its research and development activities
that resulted in those trade secrets, as well as details concerning Medidata’s safeguarding of those
trade secrets. See Cumberland Packing Corp. v. Monsanto Co., 184 F.R.D. 504, 506 (E.D.N.Y.
1999) (noting that commonly sealed categories of documents include those containing “trade
secrets, confidential research and development information, marketing plans, revenue information,
pricing information, and the like”); Uni-Sys. LLC v. U.S. Tennis Ass’n, No. 17-cv-147, 2017 WL
5135603, at *1 (E.D.N.Y. Nov. 3, 2017) (denying defendant’s request to unseal discovery
materials containing material plaintiff claimed as confidential and trade secret information).
Third, the public interest at stake is somewhat diminished here, where, because the underlying
material in question is subsidiary to a pre-trial motion and it does not “directly affect an
adjudication.” Lugosch, 435 F.3d at 119 (quoting United States v. Amodeo, 71 F.3d 1044, 1049
(2d Cir. 1995)). Finally, although the material to be redacted is undoubtedly relevant to
Medidata’s claims in this case, Medidata seeks to prevent disclosure of “[o]nly passages that
specifically refer to the protected information” and thus the remaining factors should be accorded
minimal weight. See Standard Inv. Chartered, 2008 WL 199537, at *16 (“wholesale publication
of motion papers is not required if the papers quote from or contain references to confidential
information”).
      Case 1:17-cv-00589-LGS-RWL Document 352 Filed 06/08/20 Page 3 of 3

Hon. Lorna G. Schofield, June 5, 2020 – Page 3
       In sum, Medidata’s legitimate privacy interests in protecting its confidential business
information related to the trade secrets at issue in this case outweigh any presumption of access.
Uni-Sys., 2017 WL 5135603, at *1. Medidata therefore respectfully requests that the Court permit
the continued sealing of the information identified above.



                                                    Respectfully,

                                                    /s/ Claudia Ray

                                                    Claudia Ray

cc:    All Counsel of Record


                                                          +

                                                " '  !  ! $   !
                                               + "   $ !! !  
                                               $! %   !  $   ! !+

                                               !* $ /) .-.-
                                                        & ) & 
